 

 

O’CHARLEY’S INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (this “Agreement”), dated as of ___________ (the
“Grant Date”) is by and between O’Charley’s Inc., a Tennessee corporation (the
“Company”), and __________ (the “Optionee”). Capitalized terms used but not
defined in this Agreement shall have the meaning ascribed to such terms in the
O’Charley’s Inc. 2008 Equity and Incentive Plan (the “Plan”).

 

1.            Grant of Option. The Company hereby grants to Optionee a
Non-Qualified Stock Option (the “Option”), exercisable in whole or in part, to
purchase ________ shares of the Company’s Common Stock for an exercise price of
$_____ per share.

 

2.            Option Plan. The Option is granted under the Plan and is subject
to the terms and conditions set forth in the Plan. In the event any of the
provisions hereof conflict with or are inconsistent with the provisions of the
Plan, the provisions of the Plan shall be controlling.

 

 

3.

Timing of Exercise.

 

(a)          The Option shall vest and become exercisable [in ________ equal,
annual installments commencing on the first anniversary of the Grant Date (each
such anniversary a “Vesting Date”) / in full on the third anniversary of the
Grant Date (the “Vesting Date”)].

 

(b)          Upon the occurrence of a Change in Control as defined in the Plan,
the Option, to the extent not previously exercisable and vested, shall be deemed
vested and exercisable immediately.

 

(c)          The Option will expire ten years from the Grant Date of the Option
with respect to any then unexercised portion thereof, unless terminated earlier
as provided herein or in the Plan.

 

4.            Manner of Exercise. The Option shall be exercised by the Optionee
(or other party entitled to exercise the Option under Section 5 of this
Agreement) by delivering written notice to the Company stating the number of
shares of Common Stock to be purchased, the person or persons in whose name the
shares are to be registered, and each such person’s address and social security
number. Such notice shall not be effective unless accompanied by the full
purchase price for all shares so purchased. The purchase price shall be payable
(i) in cash or cash equivalents (payment by certified check, cashier’s check,
postal money order or wire transfer shall be considered payment in cash
equivalents); (ii) by transfer, either actually or by attestation, to the
Company of Shares, valued at the Fair Market Value of such Shares on the date of
exercise (or next succeeding trading date, if the date of exercise is not a
trading date), together with any applicable withholding taxes; (iii) by a
combination of such cash (or cash equivalents) and such Shares; provided,
however, that the Optionee shall not be entitled to tender Shares pursuant to
successive, substantially simultaneous exercises of an Option or any other stock
option of the Company; or (iv) by withholding from

 

1

 



 

Optionee sufficient Shares, subject to such Option, having an aggregate Fair
Market Value at the time of exercise (or next succeeding trading date, if the
date of exercise is not a trading date) equal to the total Option Price. Subject
to applicable securities laws and Company policy, the Option may also be
exercised by delivering a notice of exercise of the Option and simultaneously
selling the Shares thereby acquired, pursuant to a brokerage or similar
agreement approved in advance by proper officers of the Company, using the
proceeds of such sale as payment of the Option Price, together with any
applicable withholding taxes. Until the Optionee has been issued the Shares
subject to such exercise, he or she shall possess no rights as a stockholder
with respect to such Shares.

 

5.            Limited Transferability of Option. The Option shall not be
transferable by the Optionee without the prior written consent of the Committee
other than (i) transfers by the Optionee to a member of his or her Immediate
Family (as defined below) or a trust for the benefit of the Optionee or a member
of his or her Immediate Family; or (ii) transfers by will or by the laws of
descent and distribution. The terms of the Option shall be binding on the
executors, administrators, heirs and successors of the Optionee. As used herein,
the term “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and shall include
adoptive relationships.

 

 

6.

Termination of Employment.

 

(a)          Termination by Death. If the Optionee’s employment by the Company
and any Subsidiary terminates by reason of death, the Option may thereafter be
exercised, to the extent the Option was exercisable at the time of death, by the
legal representative of the estate or by the legatee of the Optionee under the
will of the Optionee, for a period of one year from the date of such death or
until the expiration of the stated term of the Option, whichever period is
shorter.

 

(b)          Termination by Reason of Retirement or Disability. If the
Optionee’s employment by the Company terminates by reason of Retirement or
Disability, the Option may thereafter be exercised by the Optionee, to the
extent it was exercisable at the time of termination, for a period of three
years from the date of such termination of employment or until the expiration of
the stated term of the Option, whichever period is the shorter; provided,
however, that if the Optionee dies within the applicable period specified above
following termination of the Optionee’s employment with the Company by reason of
Retirement or Disability, any unexercised portion of the Option shall thereafter
be exercisable to the extent to which the Option was exercisable at the time of
death for a period of one year from the date of such death or until the
expiration of the stated term of the Option, whichever period is shorter.

 

(c)          Other Termination. If the Optionee voluntarily terminates his
employment with the Company for reasons other than Retirement or Disability, the
Option shall thereupon terminate. If the Optionee’s employment in the Company is
involuntarily terminated for any reason other than death, Retirement or
Disability, the Option shall thereupon terminate, except that the Option may be
exercised by the Optionee, to the extent otherwise then exercisable, for the
lesser of three months or the balance of the term of the Option if such
termination is not for Cause.

 

 

2

 



 

 

7.            Restrictions on Purchase and Sale of Shares. The Company shall be
obligated to sell or issue shares pursuant to the exercise of the Option only in
the event that the shares are at that time effectively registered or otherwise
exempt from registration under the Securities Act of 1933, as amended (the “1933
Act”). In the event that the shares are not registered under the 1933 Act, the
Optionee hereby agrees that, as a further condition to the exercise of the
Option, the Optionee (or his or her successor under Section 5 hereof), if the
Company so requests, will execute an agreement in form satisfactory to the
Company in which the Optionee represents that he or she is purchasing the shares
for investment purposes, and not with a view to resale or distribution. The
Optionee further agrees that if the shares of Common Stock to be issued upon the
exercise of the Option are not subject to an effective registration statement
filed with the Securities and Exchange Commission pursuant to the requirements
of the 1933 Act, such shares shall bear an appropriate restrictive legend.

 

8.            No Right to Continued Employment. This Agreement shall not be
construed as giving the Optionee the right to be retained in the employ of the
Company (or any Subsidiary or Affiliate of the Company), and the Company (or any
Subsidiary or Affiliate of the Company) may at any time dismiss the Optionee
from employment, free from any liability or any claim under the Plan, unless
otherwise expressly provided in an Award Agreement.

 

9.            Adjustments. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, this Agreement in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 4.2 of the Plan) affecting the Company, or the financial
statements of the Company, or of changes in applicable laws, regulations or
accounting principals, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

 

10.          Plan Governs. The Optionee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof. The
terms of this Agreement are governed by the terms of the Plan, and in the case
of any inconsistency between the terms of this Agreement and the terms of the
Plan, the terms of the Plan shall govern.

 

11.          No Rights Until Exercise. The Optionee shall have no rights
hereunder as a shareholder with respect to any shares subject to the Option
until the Optionee has fully complied with Sections 6.4(c) and (d) of the Plan.

 

12.          Amendment. Subject to the restrictions in the Plan, the Committee
may waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate the Award, prospectively or retroactively;
provided that, subject to Section 9 hereof, any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of the Optionee or any holder or
beneficiary of the Award shall not to that extent be effective without the
consent of the Optionee, holder or beneficiary affected

 

 

13.

Miscellaneous.

 

 

3

 



 

 

13.1.    Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Optionee concerning the
Option granted hereby, and supersede any prior or contemporaneous negotiations
and understandings. The Company and the Optionee have made no promises,
agreements, conditions, or understandings relating to the Option, either orally
or in writing, that are not included in this Agreement or the Plan.

 

13.2.     Severability. If any provision of this Agreement is, or becomes, or is
deemed to be, invalid, illegal or unenforceable in any jurisdiction or as to any
Person or the Option, or would disqualify the Plan or the Option under any laws
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Option, such provision shall be stricken
as to such jurisdiction, Person or the Option, and the remainder of the Plan and
the Option shall remain in full force and effect.

 

13.3.     Captions. The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience. They do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.

 

13.4.     Counterparts. This Agreement may be executed in counterparts, each of
which when signed by the Company and the Optionee will be deemed an original and
all of which together will be deemed the same Agreement.

 

13.5.    Notice. Any notice or communication having to do with this Agreement
must be given by personal delivery or by certified mail, return receipt
requested, addressed, if to the Company, to the principal office of the Company
to the attention of the Company’s Secretary, and, if to the Optionee, to the
Optionee’s last known address provided by the Optionee to the Company.

 

14.6.     Successors and Assignment. Each and all of the provisions of this
Agreement are binding upon and inure to the benefit of the Company and the
Optionee and their heirs, successors and assigns. However, neither the Option
nor this Agreement may be assigned or transferred except as otherwise set forth
in this Agreement or the Plan.

 

14.7.     Governing Law. This Agreement shall be governed and construed
exclusively in accordance with the laws of the State of Tennessee applicable to
agreements to be performed in the State of Tennessee without giving effect to
conflicts of laws principles.

 

14.8.    Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Optionee and the Company for all purposes.

 

 

4

 



 

 

IN WITNESS WHEREOF, the Company and the Optionee have executed this Agreement
effective as of the day and year first above written.

 

O’CHARLEY’S INC.

 

 

 

By:____________________________________

 

Name:_________________________________

 

Title:__________________________________

 

 

OPTIONEE

 

 

 

_____________________________________

 

Print name:

 

 

 

 

 

7362768.1

 

 

5

 

 

 